OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                            .^SPQ^
             official business
             state of texas;
             PENALTY FOR v                                             02 1M         $ 00.26s
             PRIVATE USE ".r                                           0004279596


MOZEE-STANLEY ORSON Wct-fejfi^PWr HK,,,«««««»1
On this day, the application for 11 07^Writ ofhfabeas Corpus has been received
and presented to the Court.      ^ "T""^A^ ^^^^                                 Abel Acosta, Clerk
                                       •"         ^                    ft
                              STANLEY ORSON M/fiZEEV
                              RETURN TO SENDER
                       tm DALLAS
                   NOT IN nw i AS COUNTY
                                  tUU    JA

                                                •- ^'r.^;;.»i9-.-»>*